Case 5:21-mc-80171-VKD Document 11-12 Filed 07/21/21 Page 1 of 18




                      Exhibit D
           Case 5:21-mc-80171-VKD Document 11-12 Filed 07/21/21 Page 2 of 18


     WALKER STEVENS CANNOM LLP
1    Hannah L. Cannom (SBN 245635)
     hcannom@wscllp.com
2    Bethany M. Stevens (SBN 245672)
3    bstevens@wscllp.com
     500 Molino Street, Suite 118
4    Los Angeles, CA 90013
     Telephone:    (213) 337-9972
5    Facsimile:    (213) 403-4906
6
     Attorneys for Non-Party Apple Inc.
7

8
                                IN THE UNITED STATES DISTRICT COURT
9

10                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

11

12   KAIFI LLC,                                   CASE NO.: 2:20-CV-281 (JRG)
                                                  (PENDING IN E.D. TEX.)
13                 Plaintiff,
14                                                NON-PARTY APPLE INC.’S OBJECTIONS
     vs.                                          AND RESPONSES TO KAIFI LLC’S
15                                                SUBPOENA TO PRODUCE DOCUMENTS,
     T-MOBILE US, INC., ET AL,                    INFORMATION, OR OBJECTS IN A CIVIL
16
                                                  ACTION
                   Defendants.
17

18

19

20

21

22

23

24

25

26

27

28

     NON-PARTY APPLE INC.’S OBJECTIONS AND RESPONSES TO KAIFI LLC’S SUBPOENA TO PRODUCE
                   DOCUMENTS, INFORMATION, OR OBJECTS IN A CIVIL ACTION
           Case 5:21-mc-80171-VKD Document 11-12 Filed 07/21/21 Page 3 of 18



1           Apple Inc. (“Apple”), by and through its under-signed counsel and pursuant to Rules 26

2    and 45 of the Federal Rules of Civil Procedure, hereby serves the following objections and

3    responses to Kaifi LLC’s (“Kaifi” or “Plaintiff”) Subpoena to Produce Documents, Information,
4    or Objects or to Permit Inspection of Premises in a Civil Action (the “Subpoena”), served on
5    Apple on or about February 3, 2021.
6           The following objections and responses are based on Apple’s current knowledge,
7    information and belief after making a reasonable inquiry within the time allotted by the
8    Subpoena. Apple’s investigation into this matter is ongoing, and it is willing to meet and confer
9    with Kaifi regarding the scope of the documents sought. Apple reserves the right to supplement
10   its objections and responses to the Subpoena to the extent additional or different information
11   becomes available. Nothing in these objections or responses should be construed as a waiver of
12   any rights of Apple under applicable rules and governing laws. Any document production in
13
     response to this Subpoena will be made pursuant to the Protective Order entered in the
14
     underlying litigation, with Apple reserving the right to request supplemental protections.
15
                            GENERAL OBJECTIONS AND RESPONSES
16
            Each of Apple’s responses, below, is subject to and incorporates the following General
17
     Objections and Responses, in addition to any specifically stated objections. The assertion of
18
     specific objections in response to any individual request specified in the Requests does not waive
19
     any of Apple’s General Objections.
20
            1.      Apple’s headquarters are located in the Northern District of California, and not in
21
     Eastern District of Texas where this litigation is currently pending nor the Central District of
22
     California where this Subpoena was served. Pursuant to Federal Rule of Civil Procedure 45, the
23
     U.S. District Court for the Northern District of California is the governing district for purposes
24
     of the Subpoena and any related motions. Nothing in these objections and responses should be
25
     interpreted as a waiver of the jurisdiction of the Northern District of California.
26
            2.      Apple is a third party and non-party to the above-captioned action. Apple objects
27
     to each Document Request (“Request”) listed in Schedule A to the Subpoena and to all
28
     NON-PARTY APPLE INC.’S OBJECTIONS AND RESPONSES TO KAIFI LLC’S SUBPOENA TO PRODUCE
                   DOCUMENTS, INFORMATION, OR OBJECTS IN A CIVIL ACTION
                                              1
          Case 5:21-mc-80171-VKD Document 11-12 Filed 07/21/21 Page 4 of 18



1    Definitions and Instructions to the Subpoena to the extent they seek documents that are

2    available from one or more parties to the litigation and/or from public sources. It is unduly

3    burdensome to ask third-party Apple to collect, review, process, and produce documents that
4    could be sought from and produced by the parties to the litigation and/or that are publicly
5    available.
6          3.      Federal Rule of Civil Procedure 26(b)(1) limits the scope of discovery to any
7    “nonprivileged matter that is relevant to any party’s claim or defense and proportional to the
8    needs of the case.” Apple objects to the Subpoena, including the Requests, to the extent that it
9    seeks documents beyond the permissible and reasonable scope of discovery.
10         4.      Apple objects to the Subpoena, including all Requests, to the extent that it seeks
11   third-party Apple’s trade secrets, Apple’s closely guarded research and development
12   information, and other commercially sensitive and technical Apple materials protected from
13
     disclosure, including pursuant to Federal Rule of Civil Procedure 26(c)(1)(G) and/or Federal
14
     Rule of Evidence 501. Apple further objects to the Subpoena, including all Requests, to the
15
     extent that it seeks disclosure of proprietary and/or highly confidential and sensitive information
16
     of third-party Apple. Any materials produced in response to the Subpoena are subject to the
17
     Protective Order entered in this case, with Apple reserving the right to insist upon supplemental
18
     protections. Given the extremely sensitive nature of some of the documents and information
19
     sought by the Subpoena, Apple will not produce such documents and information unless the
20
     relevance, proportionality, and protective order issues have been adequately resolved.
21
           5.      Apple objects to the Subpoena, including all Requests, to the extent that it seeks
22
     the production of documents protected by the attorney-client privilege, the attorney work
23
     product doctrine, the common interest privilege, or any other applicable privilege, immunity, or
24
     protection from discovery, including any third-party duty or obligation of non-disclosure,
25
     privacy, or confidentiality. Such documents will not be produced, and any inadvertent
26
     disclosure or production thereof shall not be deemed a waiver of any privilege with respect to
27
     such information or documents or of any work product immunity which may attach thereto.
28
     NON-PARTY APPLE INC.’S OBJECTIONS AND RESPONSES TO KAIFI LLC’S SUBPOENA TO PRODUCE
                   DOCUMENTS, INFORMATION, OR OBJECTS IN A CIVIL ACTION
                                              2
           Case 5:21-mc-80171-VKD Document 11-12 Filed 07/21/21 Page 5 of 18



1           6.      Apple objects to the Subpoena, including all Requests, to the extent that it is not

2    narrowly or appropriately tailored to avoid imposing undue burden or expense on third-party

3    Apple. Apple further objects to the Subpoena, including all Requests, to the extent that the
4    burden or expense of the proposed discovery outweighs its likely benefit.
5           7.      Apple objects to the Subpoena, including all Requests, to the extent that it seeks
6    documents not in Apple’s possession, custody, or control on the grounds that it would seek to
7    require more of Apple than any obligation imposed by law, would subject Apple to
8    unreasonable and undue annoyance, oppression, burden, and expense, and would seek to impose
9    upon third-party Apple an obligation to investigate or obtain information or materials from
10   other third parties.
11          8.      Apple objects to the Subpoena, including all Requests, to the extent it seeks
12   documents and information in the possession of, more efficiently obtained from, and/or
13
     confidential to one or more other third parties. To the extent Apple produces documents
14
     containing any third-party confidential information, it will do so only after fulfilling its
15
     obligations to the affected third-party under any applicable confidentiality agreement(s).
16
            9.      Apple objects to the Subpoena, including all Requests, as imposing undue
17
     expense on a non-party to this dispute, and as unduly burdensome and irrelevant to the
18
     litigation, especially to the extent that it may purport to require search and production from
19
     electronic mail systems or archival storage systems.
20
            10.     Apple objects to the Subpoena, including all Requests, to the extent that it seeks
21
     to impose any instruction, requirement, or request on Apple exceeding that required by the
22
     Federal Rules of Civil Procedure, the Local Rules, or any order in the above-captioned action,
23
     and/or would subject third-party Apple to unreasonable and undue burden and expense.
24
            11.     Apple objects to the Subpoena to the extent it purports to seek documents from
25
     any entity or individual other than Apple Inc., headquartered in Cupertino, California. In
26
     particular, Apple objects to the Definition of “You” and “Your” to the Subpoena as unduly
27
     broad and overly burdensome. In particular, Apple objects to the Subpoena seeking documents
28
     NON-PARTY APPLE INC.’S OBJECTIONS AND RESPONSES TO KAIFI LLC’S SUBPOENA TO PRODUCE
                   DOCUMENTS, INFORMATION, OR OBJECTS IN A CIVIL ACTION
                                              3
          Case 5:21-mc-80171-VKD Document 11-12 Filed 07/21/21 Page 6 of 18



1    from [Apple Inc.’s] “current and former parents, subsidiaries, affiliates, predecessors,

2    successors, employees, managers, officers, directors, partners, agents, representatives, attorneys,

3    anyone acting or purporting to act on its behalf or under its control, and any other Person from
4    whom [Apple Inc.] has the right to obtain documents and tangible items responsive to this
5    Subpoena.” Apple will limit its investigation, collection, review, and production (if any) to
6    Apple Inc.
7          12.     Apple objects to the definition of “Plaintiff” and “KAIFI” as overly broad and
8    unduly burdensome. For purposes of responding, Apple will interpret this term as referring to
9    only Kaifi LLC.
10         13.     Apple objects to the definition of “Defendants” and “T-Mobile” as overly broad
11   and unduly burdensome. For purposes of responding, Apple will interpret this term as referring
12   to only T-Mobile US, Inc.
13
           14.     Apple objects to the definition of “Related Patent” as overly broad and unduly
14
     burdensome. For example, such definition is overly broad and unduly burdensome because it
15
     includes “any parent or other ancestral U.S. or foreign patent or application related or claiming
16
     prior in any way to the identified patent, including but not limited to any continuation,
17
     continuation-in-part, divisional, file-wrapper continuation, reexamination proceeding, reissue,
18
     abandoned application, foreign counterpart application, or resulting issues patent thereof.” For
19
     purposes of responding to the Subpoena, Apple will interpret this term as referring only to the
20
     Patent-in-Suit.
21
           15.     Apple objects to the Subpoena to the extent that it seeks disclosure of confidential
22
     commercial information and/or disclosure of an unretained expert’s opinion or information that
23
     does not describe specific occurrences in the dispute and results from the expert’s study that
24
     was not requested by a party pursuant to Federal Rule of Civil Procedure 45(d)(3)(B).
25
           16.     Apple objects to the Subpoena on the grounds that the date and location noticed
26
     for the document production are inconvenient and unduly burdensome to third-party Apple.
27

28
     NON-PARTY APPLE INC.’S OBJECTIONS AND RESPONSES TO KAIFI LLC’S SUBPOENA TO PRODUCE
                   DOCUMENTS, INFORMATION, OR OBJECTS IN A CIVIL ACTION
                                              4
           Case 5:21-mc-80171-VKD Document 11-12 Filed 07/21/21 Page 7 of 18



1    Apple will meet and confer with Kaifi regarding a mutually convenient time and place for the

2    provision of documents responsive to the Subpoena, if any.

3           17.     Apple objects to the Instructions included in the Subpoena as overly broad,
4    unduly burdensome, and improper in that they seek to obtain discovery outside of the scope of
5    the Federal Rules of Civil Procedure. Apple objects to all Instructions to the extent that they
6    purport to place obligations on Apple beyond the permissible and reasonable scope of
7    discovery.
8           18.     Apple submits these responses and objections without conceding the relevance or
9    materiality of the subject matter of any Request or of any document or thing, or that any
10   responsive materials exist. Apple also submits the following responses and objections on the
11   basis of information now known to Apple and without waiving any further objects to the
12   materiality or relevance of any of the information requested. Apple further reserves all
13
     objections or other questions as to the competency, relevance, materiality, privilege, or
14
     admissibility as evidence in any subsequent proceeding in or at trial of this or any other action
15
     for any purpose whatsoever of Apple’s responses herein and any document or thing, or
16
     information identified or provided in response to the Subpoena.
17
            19.     Apple’s objections as set forth herein are made without prejudice to update,
18
     amend, or supplement these Objections and Responses to the Subpoena.
19
              OBJECTIONS AND RESPONSES TO REQUESTS FOR PRODUCTION
20
            Specifically incorporating each of its General Objections and Responses into each and
21
     every Response below, Apple objects and responds as follows:
22
     REQUEST NO. 1:
23
            All Documents and Things relating to any product or technology requirements that T-
24
     Mobile requires or requests that Apple provide on its devices relating to WiFi calling, WiFi
25
     handoff, or offloading, etc. between cellular and WiFi networks.
26

27

28
     NON-PARTY APPLE INC.’S OBJECTIONS AND RESPONSES TO KAIFI LLC’S SUBPOENA TO PRODUCE
                   DOCUMENTS, INFORMATION, OR OBJECTS IN A CIVIL ACTION
                                              5
            Case 5:21-mc-80171-VKD Document 11-12 Filed 07/21/21 Page 8 of 18



1    OBJECTIONS AND RESPONSES TO REQUEST NO. 1:

2            Apple incorporates each of its General Objections and Responses into its response to

3    Request No. 1 as if fully set forth herein. Apple further objects to this Request at least for the
4    following reasons:
5            Party Discovery: Apple objects to this Request to the extent it seeks documents and
6    information in the possession of, equally available to, and/or more efficiently obtained from the
7    Defendants.
8            Overly Broad and Unduly Burdensome: Apple objects to this Request as overbroad and
9    unduly burdensome, and failing to take reasonable steps to avoid imposing undue burden and
10   expense on third-party Apple. The Request is not narrowly or reasonably tailored, particularly in
11   its use of “[a]ll Documents and Things” and its use of the phrases “product or technology
12   requirements,” “requires or requests,” and “relating to WiFi calling, WiFi handoff, or offloading,
13
     etc.” Apple further objects to this Request as overly broad and unduly burdensome because it is
14
     unbounded in time. Apple further objects to the extent that this Request seeks documents and
15
     things not in the possession, custody, or control of Apple, and/or that are equally accessible to
16
     one or more parties to the litigation or other third parties.
17
             Vague and Ambiguous: Apple objects to this Request as vague and ambiguous. In
18
     particular, the phrase “relating to WiFi calling, WiFi handoff, or offloading, etc.” is unclear and
19
     would require the subjective judgment of Apple or its attorneys.
20
             Privileged and Work Product Materials: Apple objects to this Request to the extent that it
21
     seeks the production of documents or information protected by the attorney-client privilege, the
22
     attorney work product doctrine, the common interest privilege, or any other applicable privilege,
23
     immunity, or protection from discovery, including any third-party duty or obligation of non-
24
     disclosure, privacy, or confidentiality. Apple will not produce privileged or protected documents
25
     or information, and any inadvertent disclosure or production thereof shall not be deemed a
26
     waiver of any privilege with respect to such information or documents or of any work product
27
     immunity which may attach thereto.
28
     NON-PARTY APPLE INC.’S OBJECTIONS AND RESPONSES TO KAIFI LLC’S SUBPOENA TO PRODUCE
                   DOCUMENTS, INFORMATION, OR OBJECTS IN A CIVIL ACTION
                                              6
            Case 5:21-mc-80171-VKD Document 11-12 Filed 07/21/21 Page 9 of 18



1           Not Relevant Third-Party Discovery: Third-party Apple objects to this Request to the

2    extent it seeks documents, things, or information that is not relevant and exceeds the reasonable

3    scope of third-party discovery under the Federal Rules. The burden and expense of the proposed
4    discovery to third-party Apple outweighs its likely benefit. For example, third- party Apple
5    objects to this Request to the extent that it seeks Apple’s trade secrets, commercially sensitive
6    information, and/or closely guarded research and development information. Apple will not
7    produce information referring or relating to unannounced or unreleased products. Apple further
8    objects to this Request to the extent that it seeks documents, things, or information protected
9    from disclosure, including pursuant to Federal Rule of Civil Procedure 26(c)(1)(G) and/or
10   Federal Rule of Evidence 501. Plaintiff has not established that such sensitive and proprietary
11   information and things are relevant to any party’s claim or defense, or that it is proportional to
12   the needs of the above- captioned case, considering the importance of the issues at stake, the
13
     amount in controversy, the parties’ and Apple’s relative access to relevant information, the
14
     parties’ and third-party Apple’s resources, and the importance of the discovery in resolving the
15
     issues. Furthermore, to the extent Apple produces any materials in response to the Subpoena,
16
     such production will be subject to the Protective Order entered in this case, with Apple reserving
17
     the right to insist upon supplemental protections.
18
            Subject to and without waiving the foregoing objections, Apple will meet and confer with
19
     Plaintiff regarding the scope of this Request.
20
     REQUEST NO. 2:
21
            All Documents and Things relating to any standards or certifications that T-Mobile
22
     requires Apple to support on its mobile devices relating to WiFi calling, WiFi handoff, or
23
     offloading, etc. between cellular and WiFi networks.
24
     OBJECTIONS AND RESPONSES TO REQUEST. 2:
25
            Apple incorporates each of its General Objections and Responses into its response to
26
     Request No. 2 as if fully set forth herein. Apple further objects to this Request at least for the
27
     following reasons:
28
     NON-PARTY APPLE INC.’S OBJECTIONS AND RESPONSES TO KAIFI LLC’S SUBPOENA TO PRODUCE
                   DOCUMENTS, INFORMATION, OR OBJECTS IN A CIVIL ACTION
                                              7
           Case 5:21-mc-80171-VKD Document 11-12 Filed 07/21/21 Page 10 of 18



1            Party Discovery: Apple objects to this Request to the extent it seeks documents and

2    information in the possession of, equally available to, and/or more efficiently obtained from the

3    Defendants.
4            Overly Broad and Unduly Burdensome: Apple objects to this Request as overbroad and
5    unduly burdensome, and failing to take reasonable steps to avoid imposing undue burden and
6    expense on third-party Apple. The Request is not narrowly or reasonably tailored, particularly in
7    its use of “[a]ll Documents and Things” and its use of the phrases “standards or certifications,”
8    and “relating to WiFi calling, WiFi handoff, or offloading, etc.” Apple further objects to this
9    Request as overly broad and unduly burdensome because it is unbounded in time. Apple further
10   objects to the extent that this Request seeks documents and things not in the possession, custody,
11   or control of Apple, that are publicly available, and/or that are equally accessible to one or more
12   parties to the litigation or other third parties.
13
             Vague and Ambiguous: Apple objects to this Request as vague and ambiguous. In
14
     particular, the terms “standards,” “certifications,” and “support,” and the phrase “relating to WiFi
15
     calling, WiFi handoff, or offloading, etc.” are unclear and would require the subjective judgment
16
     of Apple or its attorneys.
17
             Privileged and Work Product Materials: Apple objects to this Request to the extent that it
18
     seeks the production of documents or information protected by the attorney-client privilege, the
19
     attorney work product doctrine, the common interest privilege, or any other applicable privilege,
20
     immunity, or protection from discovery, including any third-party duty or obligation of non-
21
     disclosure, privacy, or confidentiality. Apple will not produce privileged or protected documents
22
     or information, and any inadvertent disclosure or production thereof shall not be deemed a
23
     waiver of any privilege with respect to such information or documents or of any work product
24
     immunity which may attach thereto.
25
             Not Relevant Third-Party Discovery: Third-party Apple objects to this Request to the
26
     extent it seeks documents, things, or information that is not relevant and exceeds the reasonable
27
     scope of third-party discovery under the Federal Rules. The burden and expense of the proposed
28
     NON-PARTY APPLE INC.’S OBJECTIONS AND RESPONSES TO KAIFI LLC’S SUBPOENA TO PRODUCE
                   DOCUMENTS, INFORMATION, OR OBJECTS IN A CIVIL ACTION
                                              8
           Case 5:21-mc-80171-VKD Document 11-12 Filed 07/21/21 Page 11 of 18



1    discovery to third-party Apple outweighs its likely benefit. For example, third- party Apple

2    objects to this Request to the extent that it seeks Apple’s trade secrets, commercially sensitive

3    information, and/or closely guarded research and development information. Apple will not
4    produce information referring or relating to unannounced or unreleased products. Apple further
5    objects to this Request to the extent that it seeks documents, things, or information protected
6    from disclosure, including pursuant to Federal Rule of Civil Procedure 26(c)(1)(G) and/or
7    Federal Rule of Evidence 501. Plaintiff has not established that such sensitive and proprietary
8    information and things are relevant to any party’s claim or defense, or that it is proportional to
9    the needs of the above- captioned case, considering the importance of the issues at stake, the
10   amount in controversy, the parties’ and Apple’s relative access to relevant information, the
11   parties’ and third-party Apple’s resources, and the importance of the discovery in resolving the
12   issues. Furthermore, to the extent Apple produces any materials in response to the Subpoena,
13
     such production will be subject to the Protective Order entered in this case, with Apple reserving
14
     the right to insist upon supplemental protections.
15
            Subject to and without waiving the foregoing objections, Apple will meet and confer with
16
     Plaintiff regarding the scope of this Request.
17
     REQUEST NO. 3:
18
            All communications between Apple and T-Mobile relating to relating to WiFi calling,
19
     WiFi handoff, or offloading, etc. between cellular and WiFi networks.
20
     OBJECTIONS AND RESPONSES TO REQUEST NO. 3:
21
            Apple incorporates each of its General Objections and Responses into its response to
22
     Request No. 3 as if fully set forth herein. Apple further objects to this Request at least for the
23
     following reasons:
24
            Party Discovery: Apple objects to this Request to the extent it seeks documents and
25
     information in the possession of, equally available to, and/or more efficiently obtained from the
26
     Defendants.
27

28
     NON-PARTY APPLE INC.’S OBJECTIONS AND RESPONSES TO KAIFI LLC’S SUBPOENA TO PRODUCE
                   DOCUMENTS, INFORMATION, OR OBJECTS IN A CIVIL ACTION
                                              9
           Case 5:21-mc-80171-VKD Document 11-12 Filed 07/21/21 Page 12 of 18



1           Overly Broad and Unduly Burdensome: Apple objects to this Request as overbroad and

2    unduly burdensome, and failing to take reasonable steps to avoid imposing undue burden and

3    expense on third-party Apple. The Request is not narrowly or reasonably tailored, particularly in
4    its use of “[a]ll communications” and its use of the phrase “relating to WiFi calling, WiFi
5    handoff, or offloading, etc.” Apple further objects to this Request as overly broad and unduly
6    burdensome because it is unbounded in time. Apple further objects to the extent that this Request
7    seeks documents and things not in the possession, custody, or control of Apple, and/or that are
8    equally accessible to one or more parties to the litigation or other third parties.
9           Vague and Ambiguous: Apple objects to this Request as vague and ambiguous. In
10   particular, the phrase “relating to WiFi calling, WiFi handoff, or offloading, etc.” is unclear and
11   would require the subjective judgment of Apple or its attorneys.
12          Privileged and Work Product Materials: Apple objects to this Request to the extent that it
13
     seeks the production of documents or information protected by the attorney-client privilege, the
14
     attorney work product doctrine, the common interest privilege, or any other applicable privilege,
15
     immunity, or protection from discovery, including any third-party duty or obligation of non-
16
     disclosure, privacy, or confidentiality. Apple will not produce privileged or protected documents
17
     or information, and any inadvertent disclosure or production thereof shall not be deemed a
18
     waiver of any privilege with respect to such information or documents or of any work product
19
     immunity which may attach thereto.
20
            Not Relevant Third-Party Discovery: Third-party Apple objects to this Request to the
21
     extent it seeks documents, things, or information that is not relevant and exceeds the reasonable
22
     scope of third-party discovery under the Federal Rules. The burden and expense of the proposed
23
     discovery to third-party Apple outweighs its likely benefit. For example, third- party Apple
24
     objects to this Request to the extent that it seeks Apple’s trade secrets, commercially sensitive
25
     information, and/or closely guarded research and development information. Apple will not
26
     produce information referring or relating to unannounced or unreleased products. Apple further
27
     objects to this Request to the extent that it seeks documents, things, or information protected
28
     NON-PARTY APPLE INC.’S OBJECTIONS AND RESPONSES TO KAIFI LLC’S SUBPOENA TO PRODUCE
                   DOCUMENTS, INFORMATION, OR OBJECTS IN A CIVIL ACTION
                                             10
           Case 5:21-mc-80171-VKD Document 11-12 Filed 07/21/21 Page 13 of 18



1    from disclosure, including pursuant to Federal Rule of Civil Procedure 26(c)(1)(G) and/or

2    Federal Rule of Evidence 501. Plaintiff has not established that such sensitive and proprietary

3    information and things are relevant to any party’s claim or defense, or that it is proportional to
4    the needs of the above- captioned case, considering the importance of the issues at stake, the
5    amount in controversy, the parties’ and Apple’s relative access to relevant information, the
6    parties’ and third-party Apple’s resources, and the importance of the discovery in resolving the
7    issues. Furthermore, to the extent Apple produces any materials in response to the Subpoena,
8    such production will be subject to the Protective Order entered in this case, with Apple reserving
9    the right to insist upon supplemental protections.
10           Subject to and without waiving the foregoing objections, Apple will meet and confer with
11   Plaintiff regarding the scope of this Request.
12   REQUEST FOR PRODUCTION NO. 4:
13
             All Documents and Things discussing KAIFI, Dong-Ho Cho, US Patent No. 6,922,728 or
14
     any application or foreign counterpart of the patent in suit.
15
     OBJECTIONS AND RESPONSES TO REQUEST NO. 4:
16
             Apple incorporates each of its General Objections and Responses into its response to
17
     Request No. 4 as if fully set forth herein. Apple further objects to this Request at least for the
18
     following reasons:
19
             Overly Broad and Unduly Burdensome: Apple objects to this Request as overbroad and
20
     unduly burdensome, and failing to take reasonable steps to avoid imposing undue burden and
21
     expense on third-party Apple. The Request is not narrowly or reasonably tailored, particularly in
22
     its use of “[a]ll Documents and Things” and its use of the phrase “any application or foreign
23
     counterpart of the patent in suit.” Apple further objects to this Request as overly broad and
24
     unduly burdensome because it is unbounded in time. Apple further objects to the extent that this
25
     Request seeks documents and things not in the possession, custody, or control of Apple, that are
26
     publicly available, and/or that are equally accessible to one or more parties to the litigation or
27
     other third parties.
28
     NON-PARTY APPLE INC.’S OBJECTIONS AND RESPONSES TO KAIFI LLC’S SUBPOENA TO PRODUCE
                   DOCUMENTS, INFORMATION, OR OBJECTS IN A CIVIL ACTION
                                             11
           Case 5:21-mc-80171-VKD Document 11-12 Filed 07/21/21 Page 14 of 18



1           Vague and Ambiguous: Apple objects to this Request as vague and ambiguous. In

2    particular, the term “discussing” and the phrase “any application or foreign counterpart of the

3    patent in suit” are unclear and would require the subjective judgment of Apple or its attorneys.
4           Privileged and Work Product Materials: Apple objects to this Request to the extent that it
5    seeks the production of documents or information protected by the attorney-client privilege, the
6    attorney work product doctrine, the common interest privilege, or any other applicable privilege,
7    immunity, or protection from discovery, including any third-party duty or obligation of non-
8    disclosure, privacy, or confidentiality. Apple will not produce privileged or protected documents
9    or information, and any inadvertent disclosure or production thereof shall not be deemed a
10   waiver of any privilege with respect to such information or documents or of any work product
11   immunity which may attach thereto.
12          Not Relevant Third-Party Discovery: Third-party Apple objects to this Request to the
13
     extent it seeks documents, things, or information that is not relevant and exceeds the reasonable
14
     scope of third-party discovery under the Federal Rules. The burden and expense of the proposed
15
     discovery to third-party Apple outweighs its likely benefit. For example, third- party Apple
16
     objects to this Request to the extent that it seeks Apple’s trade secrets, commercially sensitive
17
     information, and/or closely guarded research and development information. Apple will not
18
     produce information referring or relating to unannounced or unreleased products. Apple further
19
     objects to this Request to the extent that it seeks documents, things, or information protected
20
     from disclosure, including pursuant to Federal Rule of Civil Procedure 26(c)(1)(G) and/or
21
     Federal Rule of Evidence 501. Plaintiff has not established that such sensitive and proprietary
22
     information and things are relevant to any party’s claim or defense, or that it is proportional to
23
     the needs of the above- captioned case, considering the importance of the issues at stake, the
24
     amount in controversy, the parties’ and Apple’s relative access to relevant information, the
25
     parties’ and third-party Apple’s resources, and the importance of the discovery in resolving the
26
     issues. Furthermore, to the extent Apple produces any materials in response to the Subpoena,
27

28
     NON-PARTY APPLE INC.’S OBJECTIONS AND RESPONSES TO KAIFI LLC’S SUBPOENA TO PRODUCE
                   DOCUMENTS, INFORMATION, OR OBJECTS IN A CIVIL ACTION
                                             12
           Case 5:21-mc-80171-VKD Document 11-12 Filed 07/21/21 Page 15 of 18



1    such production will be subject to the Protective Order entered in this case, with Apple reserving

2    the right to insist upon supplemental protections.

3            Subject to and without waiving the foregoing objections, Apple will meet and confer with
4    Plaintiff regarding the scope of this Request.
5    REQUEST NO. 5:
6            All agreements with T-Mobile relating to the foregoing.
7    OBJECTIONS AND RESPONSES TO REQUEST NO. 5:
8            Apple incorporates each of its General Objections and Responses and each of its Specific
9    Objections and Responses to Request Nos. 1 through 4 into its response to Request No. 5 as if
10   fully set forth herein. Apple further objects to this Request at least for the following reasons:
11           Party Discovery: Apple objects to this Request to the extent it seeks documents and
12   information in the possession of, equally available to, and/or more efficiently obtained from the
13
     Plaintiff.
14
             Overly Broad and Unduly Burdensome: Apple objects to this Request as overbroad and
15
     unduly burdensome, and failing to take reasonable steps to avoid imposing undue burden and
16
     expense on third-party Apple. The Request is not narrowly or reasonably tailored, particularly in
17
     its use of “[a]ll agreements” and “the foregoing,” and because it is unbounded in time. Apple
18
     further objects to the extent that this Request seeks documents and things not in the possession,
19
     custody, or control of Apple, is publicly available, and/or that are equally accessible to one or
20
     more parties to the litigation or other third parties.
21
             Vague and Ambiguous: Apple objects to this Request as vague and ambiguous. In
22
     particular, the term “agreements” is unclear and would require the subjective judgment of Apple
23
     or its attorneys.
24
             Privileged and Work Product Materials: Apple objects to this Request to the extent that it
25
     seeks the production of documents or information protected by the attorney-client privilege, the
26
     attorney work product doctrine, the common interest privilege, or any other applicable privilege,
27
     immunity, or protection from discovery, including any third-party duty or obligation of non-
28
     NON-PARTY APPLE INC.’S OBJECTIONS AND RESPONSES TO KAIFI LLC’S SUBPOENA TO PRODUCE
                   DOCUMENTS, INFORMATION, OR OBJECTS IN A CIVIL ACTION
                                             13
           Case 5:21-mc-80171-VKD Document 11-12 Filed 07/21/21 Page 16 of 18



1    disclosure, privacy, or confidentiality. Apple will not produce privileged or protected documents

2    or information, and any inadvertent disclosure or production thereof shall not be deemed a

3    waiver of any privilege with respect to such information or documents or of any work product
4    immunity which may attach thereto.
5           Not Relevant Third-Party Discovery: Third-party Apple objects to this Request to the
6    extent it seeks documents, things, or information that is not relevant and exceeds the reasonable
7    scope of third-party discovery under the Federal Rules. The burden and expense of the proposed
8    discovery to third-party Apple outweighs its likely benefit. For example, third- party Apple
9    objects to this Request to the extent that it seeks Apple’s trade secrets, commercially sensitive
10   information, and/or closely guarded research and development information. Apple will not
11   produce information referring or relating to unannounced or unreleased products. Apple further
12   objects to this Request to the extent that it seeks documents, things, or information protected
13
     from disclosure, including pursuant to Federal Rule of Civil Procedure 26(c)(1)(G) and/or
14
     Federal Rule of Evidence 501. Plaintiff has not established that such sensitive and proprietary
15
     information and things are relevant to any party’s claim or defense, or that it is proportional to
16
     the needs of the above- captioned case, considering the importance of the issues at stake, the
17
     amount in controversy, the parties’ and Apple’s relative access to relevant information, the
18
     parties’ and third-party Apple’s resources, and the importance of the discovery in resolving the
19
     issues. Furthermore, to the extent Apple produces any materials in response to the Subpoena,
20
     such production will be subject to the Protective Order entered in this case, with Apple reserving
21
     the right to insist upon supplemental protections.
22
            Subject to and without waiving the foregoing objections, Apple will meet and confer with
23
     Plaintiff regarding the scope of this Request.
24

25

26

27

28
     NON-PARTY APPLE INC.’S OBJECTIONS AND RESPONSES TO KAIFI LLC’S SUBPOENA TO PRODUCE
                   DOCUMENTS, INFORMATION, OR OBJECTS IN A CIVIL ACTION
                                             14
          Case 5:21-mc-80171-VKD Document 11-12 Filed 07/21/21 Page 17 of 18



1

2    Dated this 24th day of February, 2021   WALKER STEVENS CANNOM LLP

3
                                                    /s/ Hannah L. Cannom
4                                            Hannah L. Cannom
5
                                             Attorneys for Non-Party Apple Inc.
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NON-PARTY APPLE INC.’S OBJECTIONS AND RESPONSES TO KAIFI LLC’S SUBPOENA TO PRODUCE
                   DOCUMENTS, INFORMATION, OR OBJECTS IN A CIVIL ACTION
                                             15
           Case 5:21-mc-80171-VKD Document 11-12 Filed 07/21/21 Page 18 of 18



1                                         PROOF OF SERVICE

2           I declare that I am employed with the law firm of Walker Stevens Cannom LLP, whose
3    address is 500 Molino Street, Suite 118, Los Angeles, CA 90013. I am not a party to the within
4    action, and I am over the age of eighteen years. I further declare that on February 24, 2021, I
5    caused to be served a copy of the foregoing on the following individual via electronic mail at the
6    address listed below:
7

8
        Robert Christopher Bunt
        100 E. Ferguson, Ste. 418
9       Tyler, TX 75702
        rcbunt@pbatyler.com
10

11
            I declare under penalty of perjury that the foregoing is true and correct.
12

13
            Dated: February 24, 2021
14

15
                                                      /s/ Hannah L. Cannom
16                                                 Hannah L. Cannom

17

18

19

20

21

22

23

24

25

26

27

28
     NON-PARTY APPLE INC.’S OBJECTIONS AND RESPONSES TO KAIFI LLC’S SUBPOENA TO PRODUCE
                   DOCUMENTS, INFORMATION, OR OBJECTS IN A CIVIL ACTION
                                             16
